Armstrong, J.
(dissenting in part). I agree with all aspects of the majority opinion except the calculation of damages, to which I would make a minor alteration. The jury, for reasons which are not before us for review, determined that Rockbusters was responsible for only one-half the $414,000 found by them to be the cost of the cleanup of the Breslin property ordered by the city. This element of damages was $207,000. To this the jury added the loss of value to the realty (which was found to be $211,475, based on the value before the rockfall less the value after the rockfall: i.e., $211,475 less $0); the loss of personal property, $25,000; and extra living expenses occasioned by the loss of use of the home, $28,800. The jury were also asked to find the value of the realty after the cleanup — presumably its value as an empty houselot — which they found to be $75,000. In context the jury’s answer that the property was worth $0 after the rockfall must be interpreted as their way of stating that the property had no positive value because it was burdened by the cleanup orders, the cost of which would exceed the value of the raw land. As Rockbusters is being assessed its share of the cleanup costs as an independent element of damages, the net damage to the realty should be viewed as its value prior to the rockslide ($211,475) less its value after the cleanup ($75,000), or $136,475. With this amendment I would affirm the judgment.